TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 27, 2020



                                      NO. 03-18-00567-CR


                                 Ricky Lee Murray, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.